¶35 (dissenting) — Because the State Board of Accountancy (Board) lacks jurisdiction to discipline Greenen for activities totally unrelated to her Certified Public Accountant (CPA) status or work, I dissent.
Armstrong, J.
¶36 Under former RCW 18.04.295(2) (1992), the Board has jurisdiction to discipline a CPA for “dishonesty, fraud, or negligence while representing oneself as a CPA” (Emphasis added.) While the legislature may well have intended this language to broaden the Board’s authority and jurisdiction when it amended the statute in 1992, the statute still requires some connection between the dishonesty or fraud and Greenen’s CPA work or status. Specifically, the Board has jurisdiction only if the dishonesty or fraud occurs while Greenen is representing herself as a CPA. The Board heard no evidence that connected Greenen’s CPA work or status to the health insurance form listing her former husband as a beneficiary. She did not use her accounting position or skills *839to either fill out or process the form. In short, the Board heard no evidence that Greenen was representing herself as a CPA in processing the form.
¶37 The majority goes too far, writing out the words “representing oneself” from the statute, and concluding that the Act gives the Board authority to discipline Greenen for misrepresenting her husband’s eligibility while she was a licensed CPA and working as an account manager. And it justifies this end by a full examination of the legislative history, circumventing our basic rule of statutory construction that we start with a statute’s plain meaning, giving effect to that meaning as an expression of legislative intent. See Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002) (citing State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001)).
¶38 Indeed the plain meaning rule requires courts to consider legislative purposes or policies “ ‘appearing on the face of the statute as part of the statute’s context.’ ” Campbell & Gwinn, 146 Wn.2d at 11 (emphasis added) (quoting 2A Norman J. Singer, Statutes and Statutory Construction § 48A:16, at 809-10 (6th ed. 2000)). Also, judicial notice of background facts may be proper. Campbell & Gwinn, 146 Wn.2d at 11. But the majority fails to recognize that, in general, a court must construe and apply words according to their ordinary meanings. Campbell & Gwinn, 146 Wn.2d at 11 (citing same). It is not appropriate to resort to aids of construction, such as legislative history, until we have examined the plain meaning and found the statute ambiguous or susceptible to more than one reasonable meaning. See Campbell & Gwinn, 146 Wn.2d at 12 (citing Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 808, 16 P.3d 583 (2001)); Timberline Air Serv., Inc. v. Bell Helicopter-Textron, Inc., 125 Wn.2d 305, 312, 884 P.2d 920 (1994). When a statute is unambiguous, we assume the legislature means exactly what it says and that it intends no superfluous words. See State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003); Campbell & Gwinn, 146 Wn.2d at 11; see also In re Recall of Pearsall-*840Stipek, 141 Wn.2d 756, 767, 10 P.3d 1034 (2000) (quoting Greenwood v. Dep’t of Motor Vehicles, 13 Wn. App. 624, 628, 536 P.2d 644 (1975)).
¶39 Here, the meaning of “represent” is not ambiguous. While there are several “ordinary” meanings of “represent,” here, only one fits. As a licensed professional, a CPA has certain duties, rights, and benefits; thus, the most appropriate definition of “represent” is “to . . . perform the duties, exercise the rights, or receive the share of.” Webster’s Third New International Dictionary, at 1926 (1969). The rule makers could have easily written “while a licensed CPA” or “while one is a CPA.” Instead, they chose to limit application of the rule to instances in which a person “represents” herself as a CPA. To read the statute as the majority does renders the word “representing” superfluous. In my view, the more logical reading of the rule describes a person’s conduct while she performs the duties or exercises the rights of a CPA.
¶40 The majority’s view extends the Board’s authority to any on-the-job misconduct by Greenen. If Greenen had exceeded the speed limit while driving a Port vehicle, the Board would have jurisdiction because she sped “while she was employed as an account manager and while holding a CPA license.” The legislature did not grant the Board such broad authority. I would reverse and dismiss.
Reconsideration denied June 2, 2005.